Citation Nr: 0430324	
Decision Date: 11/16/04    Archive Date: 11/29/04	

DOCKET NO.  99-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1978 to 
May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the veteran an 
evaluation in excess of 20 percent for lumbosacral strain.  
For the reasons provided below, this case is not ready for 
appellate review and must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  



REMAND

The veteran was granted service connection for chronic lumbar 
strain with a 10 percent evaluation effective from June 1995, 
and a 20 percent evaluation effective from January 1997.  
There was a claim for increased compensation received in 
March 1999.  The veteran was provided a VA examination in May 
1999, and, based upon this examination, the RO denied an 
increased evaluation in the rating decision now on appeal in 
June 1999.  The veteran disagreed with this decision in July 
1999 indicating his belief that the examination provided was 
inadequate.  Without making any determination on this 
contention, the Board would point out that the examination 
was provided by an RN/FNP, there was no apparent review of 
the veteran's claims folder, including the report of a lumbar 
spine MRI in April 1996, and this examination was not 
accompanied by any additional diagnostic studies.  

The RO appears to have acknowledged the veteran's complaint 
regarding the adequacy of the examination, and undertook to 
reschedule him for another VA orthopedic examination, and it 
appears that the veteran was scheduled for such examinations 
on August 22, 2000, and September 21, 2000.  Computerized 
printouts document the establishment of these examination 
dates and a computerized printout indicates that the veteran 
did not show for either examination.  There is, however, no 
evidence on file demonstrating that the veteran was ever 
actually notified of these examinations.  It is noteworthy 
that a VA document on file from approximately September 2000 
specifically requests that a copy of the appointment letter 
be retained in the veteran's claims folder, but no such 
copies can be located by the Board on current review.  

The representative contends that the veteran never received 
notice of any VA examination.  Careful review of the VA 
outpatient treatment records on file from around this period 
note that the veteran had reported being out of work and 
living in his car on occasion.  These records also clearly 
demonstrate that the veteran was routinely being seen by VA 
as an outpatient during this period, and these records 
clearly document that the veteran often called to cancel 
appointments, and more often failed to report for medical 
consultations which were scheduled for him in person while he 
was being seen.  A course of physical therapy for an 
unrelated disability was established for the veteran, but he 
thereafter failed to present himself for physical therapy 
treatment.  All VA communications with the veteran during 
this period appears to have been with an address in Alameda, 
California, as provided by the veteran.  The veteran is 
notified that it is his responsibility to keep VA timely 
notified of any change in his address.  

The Board is now required to conduct a disability evaluation 
from the date of the veteran's claim in March 1999 through 
present (a period of some 68 months) during which there is 
only one VA examination on file from May 1999, the adequacy 
of which has been called into question.  A current report of 
VA examination of the veteran's low back, including 
diagnostic studies, is necessary to make a proper 
determination of the evaluation of this service-connected 
disability.  

The Board considered denying this claim on the basis of the 
veteran's willful failure to report for VA examinations, but 
may not do so in the absence of sufficient evidence that he 
received actual notification of these examinations.  
Nonetheless, the veteran is herein notified that when a 
claimant fails to report for a VA examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied (emphasis added).  38 C.F.R. § 3.655(b) (2004).  

The representative has also indicated that the veteran is 
presently in receipt of Social Security disability and that 
such records must be collected and made a part of the 
veteran's claims folder in consideration of his pending 
claim.  Murincsak v. Derwinski, 2 Vet. App. 263, 370 (1992).  

For these reasons and bases, the case must be REMANDED to the 
RO for the following action:  

1.  Initially, the RO should review the 
claims folder for VCAA compliance.  In 
this regard, the Board notes that the RO 
did provide the veteran with the new 
schedular criteria for evaluating his 
service-connected low back disability in 
the most recent supplemental statement of 
the case in December 2003.  Any 
additional development indicated should 
be conducted and any new evidence 
collected added to the claims folder.  

2.  The RO should collect any records of 
the veteran's treatment with VA 
facilities from May 2003 forward to 
present for inclusion in the claims 
folder.  The RO should also collect all 
medical records and the award letter 
associated with the veteran's more recent 
award of Social Security disability 
benefits.  

3.  After completing the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
of his low back.  The claims folder must 
be made available to the physician for 
review in conjunction with the 
examination.  Current X-ray studies 
should be taken and interpreted in 
conjunction with the physical 
examination.  The examiner should provide 
a complete report of ranges of motion and 
indicate to what extent such ranges are 
limited by pain.  The physician is also 
requested, through both examination, 
interview, and claims folder review, to 
provide an evaluation of whether the 
veteran is shown to have had past 
incapacitating episodes requiring bed 
rest and treatment by a physician, and/or 
whether the veteran is shown to have 
exacerbations of low back symptoms based 
upon flare-ups.  The examiner is 
requested to indicate whether the veteran 
has degenerative disc disease with any 
neurological symptoms and to provide an 
opinion as to whether such disc disease, 
if found, is causally related to his 
service-connected chronic lumbar strain.  
A comprehensive report of examination 
with an explanation of all reasons and 
bases for facts and opinion provided is 
essential.  

4.  After completing the above 
development, the RO should again review 
the issue on appeal.  If the decision is 
not to the veteran's and representative's 
satisfaction, they must be provided a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	JAMES L. MARCH	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




